Citation Nr: 1235621	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  04-30 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION


The Veteran had active service from June 1959 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision by the Department of Veterans Affairs (VA) regional office (RO). 

In March 2006, the Board denied the Veteran's claims for entitlement to service connection for hypertension and a bilateral knee disorder.  The Veteran appealed the Board's decision denying his hypertension claim to the United States Court of Appeals for Veterans Claims (Court).  In June 2008, the parties to the litigation filed a Joint Motion for Partial Remand (Joint Motion).  The Veteran abandoned his appeal as to the claim for service connection for a bilateral knee disorder.  A June 2008 Order of the Court granted the Joint Motion and vacated that portion of the Board's decision relating to service connection for hypertension.  

In March 2006, the Board remanded the Veteran's claim of entitlement to service connection for a low back disability.  In December 2008 and in July 2011, the Board remanded the Veteran's claim of service connection for hypertension.  As the requested development has not been completed, further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The June 2008 Joint Motion indicated that a remand was required in this case for compliance with the statutory duty to assist.  Specifically, the Joint Motion noted that VA has a duty to assist the Veteran in attempting to obtain medical records noted as potentially relevant to his claim, and concluded that VA did not satisfy its duty when it did not attempt to obtain private medical records from multiple physicians and hospitals identified in the Veteran's medical records.  The Joint Motion specifically listed physicians and hospitals as sources which may have information pertinent to the Veteran's claim.  (These are itemized in the enumerated paragraph 2, below.)  It is unclear from the claims folder whether a letter was mailed to the Veteran at his current address requesting that he submit authorization for VA to obtain the private medical records identified in the Joint Motion Remand.  Upon remand the Veteran's current address should be verified and another letter should be sent to the Veteran.  

The Veteran in his claim received in November 2003, contended that he has hypertension secondary to his service-connected conversion reaction with psychoneurosis.  Secondary service connection may be established for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006, 2011).  Secondary service connection may also be established for any increase in severity of the nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. 
§ 3.310(b) (2011).  The Board notes that in October 2006, 38 C.F.R. § 3.310 was amended to conform with Allen v. Brown, 7 Vet. App. 439 (1995) except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).  As the Veteran's claim was received in November 2003, prior to the effective date of the revised 38 C.F.R. § 3.310, both versions may be applicable and the Board will apply the version most favorable to the Veteran.  

In July 2011, the Board remanded the issue of service connection for hypertension, in part, for a VA examination for the examiner to determine whether the Veteran's hypertension was due to service or to a service-connected disability.  On VA examination in November 2011, the examiner was of the opinion that the Veteran's coronary artery disease is not related to service, is not secondary to his service-connected psychiatric disorder, and is more likely than not secondary to the Veteran's risk factors of hypertension and hypercholesterolemia.  As the examiner did not address the etiology of the hypertension another VA examination is necessary.  

As for the claim of service connection for a low back disability, in March 2006, the Board remanded the issue for a VA examination to determine the etiology of the low back disability.  The Veteran has not been afforded a VA examination and must be scheduled for an examination to determine the etiology of any low back disability.  

Prior to any examination, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Confirm the Veteran's current address is 213 Redhead Drive, Little Elm, Texas 75068.  If this is not his current address obtain the current address.  

2. Afterwards send a letter to the Veteran and ask that he identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Ask the Veteran to provide written authorization for VA to obtain private medical records from the following providers: B.L.S., M.D.; Hospital in the Pines, Lone Star, Texas; C.W.A., M.D.; B.I., M.D.; P.J.H., M.D.; R.L.T., M.D.; W.M., M.D.; and H.A.P., M.D.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. An opinion should be obtained from a specialist in cardiology to determine the nature and etiology of the Veteran's hypertension.  The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner is asked to address the following questions: 
   
A. Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is related to service?  The examiner is asked to consider the significance of the following: 

? Service treatment records show that the Veteran had elevated blood pressure readings that at most ranged from 126/80 to 128/68.  

? Within one year of discharge, on VA examination in January 1967, he had an elevated blood pressure reading of 140/80.  On VA examination in December 1971, the Veteran had an elevated blood pressure reading of 136/80.  

? Private medical records, in October 1985 show the Veteran's blood pressure was 140/100 supine and 128/80 sitting.  In August 1997, the records show the Veteran had a prior history of hypertension and coronary artery disease, which was diagnosed in 1992 after he suffered a myocardial infarction.  In September 1997, the Veteran's blood pressure was 136/96.  An associated treadmill stress test report shows that his blood pressure was 180/98 at peak stress.  In November 1997, the veteran's blood pressure was 178/108 on clinical evaluation.  The diagnoses included hypertension.  

? VA progress notes in October 2003 show the Veteran's blood pressure was 175/80 and the assessment was hypertension.  

B. (1) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is proximately due to, or the result of, his service-connected conversion reaction with psychoneurosis (formerly characterized as psychophysiological musculoskeletal reaction)?

B. (2) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension, is aggravated by his service-connected conversion reaction with psychoneurosis (formerly characterized as psychophysiological musculoskeletal reaction).  The examiner is asked to comment on whether some of the increase in severity is due to natural progress of the hypertension, and if so the examiner should identify the degree of increase in severity due to natural progression.  

The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

4. The Veteran should be scheduled for a VA orthopedic examination with an appropriate examiner.  The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  

The examiner is asked to address the following questions: 

A. Does the Veteran have a current low back disability which is separate from his service-connected conversion reaction with psychoneurosis (formerly characterized as psychophysiological musculoskeletal reaction)?

B. If the answer is to the above question is yes, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current low back disability is related to his active duty service?  The examiner is asked to consider the following: 

? Service treat records show the Veteran was treated for back pain several times while on active duty.  In February 1963 the records indicate that x-ray of the spine was negative.  A hospital report in July 1963 shows that upon physical examination in July 1963, there was no pain or deformity in the Veteran's back, and percussion or attempted displacement of the vertebrae was not painful.  Neurological examination was within normal limits, and x-rays of his spine were normal.  The diagnosis was psychophysiologic reaction, unclassified, manifested by pain on back radiating to anterior abdomen.  A hospital report from a psychiatric ward in August 1963 also provided a diagnosis of psychogenic musculoskeletal reaction, chronic, moderate, manifested by nonorganic back and leg pain.  On separation examination in April 1966, the Veteran's spine was evaluated as normal and the examiner indicated that the Veteran had nervous trouble manifested by back pain.  

? Shortly after service, the Veteran continued to complain of low back pain.  On VA examination in January 1967, he complained of back spasms.  An undated neurologic examination shows the diagnosis was muscular pain in the thoraco-lumbar region, secondary to tension.  On VA neuropsychiatric examination in January 1972, the Veteran reported muscle spasms in his back and the diagnosis was psychophysiological musculoskeletal reaction.  X-rays of the spine that same month were essentially normal.  

? In April 1974, the Veteran submitted a written statement wherein he stated that, in 1971, a physician told him he had a degenerating disk.  In August 1997, the Veteran reported having a history of degenerative joint disease of the lumbar spine.  

? A November 2003 VA outpatient treatment record shows the Veteran complained of back pain which had persisted for about five days and indicated a history of back pain since 1962.  X-rays of the lumbar spine showed no compressions, disks were maintained, and alignment was unremarkable.  The impression was chronic low back pain or arthritis. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

5. After the above development has been completed, adjudicate the claims.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



